Citation Nr: 1438894	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ischemic heart disease, do include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son  


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for squamous cell cancer of the throat has been raised by the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran was exposed to herbicides during service and subsequently developed ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability for injury or disease which was incurred, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease, the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied. 38 C.F.R. § 3.309.

Initially, the Veteran currently has ischemic heart disease.  This diagnosis was noted in post service treatment records dating back to 1996.  The Veteran attributes his current ischemic heart disease to his inservice herbicide exposure, including Agent Orange.  Specifically, he contends that he was exposed to Agent Orange while stationed at Takhli Air Base and U-Tapao Air Base in Thailand.  Based upon a longitudinal review of the record, the Board finds that the Veteran has established inservice exposure to herbicides, and that he is entitled to service connection for ischemic heart disease on a presumptive basis.

VA has extend the presumption of exposure to Agent Orange and the presumption of service connection for ischemic heart disease to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  The Veteran's report of separation, Form DD 214, noted that he served as a co-pilot in the Air Force.  A service personnel record confirms that he was assigned duty in Thailand from May 24, 1967 to July 5, 1967, and that during this time frame he flew 13 combat missions in support of Operation Young Tiger.  

In support of his claim, the Veteran testified before the Board in July 2014, that he was stationed at the U-Tapao Air Base for most of this time he spent in Thailand.  Using a photograph of the base for reference, he reported that his barracks were located very close to the base perimeter (within 15 meters).  He also testified that the perimeter of the base was being cleared out and widened through the use of chemicals during his time there.  

Resolving all reasonable doubt in favor of the Veteran, service connection for ischemic heart disease is warranted.


ORDER

Entitlement to service connection for ischemic heart disease, due to in-service herbicide exposure, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


